DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto (US 20190258295; “Fujimoto” hereinafter) in view of Wang (US 20200019215; “Wang” hereinafter).
Regarding claim 1, Fujimoto discloses a foldable electronic device comprising: a foldable housing comprising a hinge structure (34C), a first housing structure (32 that lies in the first support part 34A), and a second housing structure (32 that lies in the second support part 34B) configured to be foldable with the first housing structure about the hinge structure (figs. 1, 3, 7A-7B), wherein: the first housing structure includes a first surface (inner surface of 32 that surface the first display region 31A of the flexible display 31, fig. 1, 7A) facing a first direction (figs. 1, 7A-7B), a second surface (outer surface of 32 that is opposite to the inner surface) facing a second direction that is opposite to the first direction, a first side surface (inner end surface of 32 that is 
Fujimoto does not explicitly disclose a locker & closer disposed adjacent to the hinge structure and configured such that the foldable housing maintains: an unfolding status against an external force of a first threshold external force or less, or a folding status when an external force of a second threshold external force is applied or a folding angle between the first housing structure and the second housing structure is smaller than a specific angle.
Wang (fig. 6) teaches a locker & closer (250 or 251 and 252) disposed adjacent to a hinge structure ( hinge structure that folds the first and the second housing 211 and 212  and covered by shaft 213) and configured such that a foldable housing (211 and 212) maintains: an unfolding status against an external force of a first threshold external force or less, or a folding status when an external force of a second threshold external force is applied or a folding angle between the first housing structure and the second housing structure is smaller than a specific angle (Par. [0057], [0059], [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the foldable electronic device of Fujimoto to incorporate a locker and closer disposed adjacent to the hinge structure that maintain a folding angle between the first housing structure and the second housing structure is 
Regarding claim 2, Fujimoto in view of Wang (relied on Wang, fig. 6) discloses wherein the locker & closer comprises: a first locker & closer (251) disposed in the interior of the first housing structure (211); and a second locker & closer (252) disposed at a location that is symmetrical to the first locker & closer (251) with reference to the hinge structure (213) in the interior of the second housing structure (212) (Par. [0057], [0060], fig. 6).  
Regarding claim 3, Fujimoto in view of Wang discloses the foldable device as claimed in claim 2 and Wang further discloses a hinge cover (213).
However, Fujimoto in view of Wang does not explicitly disclose wherein at least a portion of the first locker & closer and at least a portion of the second locker & closer are disposed in a hinge cover.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to relocate the first locker & closer and the second locker & closer such that at least a portion of the first locker & closer and at least a portion of the second locker & closer disposed in a hinge cover, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). The modification would bring the magnets (or locker and closer) closer to each other and provide stronger force of attraction between the magnets.
Regarding claim 4, Fujimoto in view of Wang discloses the foldable device as claimed in claim 2.

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to relocate the first locker & closer and the second locker & closer such that the first locker & closer disposed on the third side surface and the second locker & closer disposed on the sixth side surface, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). The modification would bring the magnets (or locker and closer) closer to each other and provide stronger force of attraction between the magnets.
Regarding claim 5, Fujimoto in view of Wang (relied on Wang, fig. 6) discloses wherein each of the first locker & closer and the second locker & closer comprises a magnetic substance (251 and 252 are magnets).  
Regarding claim 6, Fujimoto in view of Wang (relied on Wang, fig. 6) discloses, wherein: one pole and an opposite pole of each of the first locker & closer (251) and the second locker & closer (252) are disposed to face a direction that is perpendicular to the axis of rotation (fig. 6); and the opposite pole of each of the first locker & closer and the second locker & closer face each other in the unfolding status or the folding status of the foldable housing (fig. 6).  
Regarding claim 7, Fujimoto in view of Wang discloses the foldable device as claimed in claim 1.

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to relocate the first and the second damper members such that the first damper member disposed on the second side surface and the second damper member disposed on the fifth side surface, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). The modification would bring the similar poles of the magnets (or damper members) closer to each other and provide greater damping effect.
Regarding claim 8, Fujimoto in view of Wang discloses the foldable device as claimed in claim 1.
However, Fujimoto in view of Wang does not explicitly disclose wherein: the first damper member is disposed on the third side surface; and the second damper member is disposed on the sixth side surface.  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to relocate the first and the second damper members such that the first damper member disposed on the third side surface and the second damper member disposed on the sixth side surface, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). The modification brings the similar poles of the magnets (or damper members) closer to each other and provide greater damping effect.

However, Fujimoto in view of Wang does not explicitly disclose the first damper member is disposed on the (3-1)-th side surface and the second damper member is disposed on the (6-1)-th side surface; and the locker & closer member is disposed on the (3-2)-th side surface and the (6-2)-th side surface.  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to relocate the first and the second damper In re Japikse, 86 USPQ 70 (CCPA 1950). The modification would bring the similar poles of the magnets (or damper members) closer to each other and provide greater damping effect.
Regarding claim 10, Fujimoto in view of Wang (relied on Fujimoto) discloses
wherein a plurality of first damper members (5) and a plurality of second damper members (5) are provided (a pair of dampers 5 are arranged near the two outer ends of the supporting parts 34A and 34B).  
Regarding claim 11, Fujimoto in view of Wang (relied on Fujimoto) discloses
wherein each of the plurality of first damper members and each of the plurality of second damper members comprises a magnetic substance (dampers 5 are magnets). 
Regarding claim 13, Fujimoto in view of Wang (relied on Fujimoto) discloses
the foldable electronic device of claim 1, further comprising: a second hinge structure (4) connected to the fifth side surface of the second housing structure (34A); and a third housing structure (22) comprising a fifth surface (2a) facing a fifth direction, a sixth surface (2b) facing a sixth direction that is opposite to the fifth direction, a seventh side surface(edge surface of 22 that connects to the connecting part 4) connected to the second hinge structure (4), an eighth side (outer edge surface of the main body 2 that lies opposite to the connecting part 4) surface facing a direction that is opposite to the seventh side surface, a ninth side surface (lateral surface of the main body 2) that is 
	Regarding claim 14, Fujimoto in view of Wang discloses the locker & closer comprises: a first locker & closer and a second locker and closer (251 and 252, Wang, fig. 6), and first and the second damper members (5, Fujimoto, fig. 1) and the foldable electronic device further comprises a third locker & closer (6, Fujimoto, fig. 2A).
	Fujimoto in view of Wang does not explicitly disclose a first locker & closer disposed on the third side surface; and a second locker & closer disposed on the sixth side surface, the first damper member is disposed on the third side surface and the second damper member is disposed on the sixth side surface; and the foldable electronic device further comprises the third locker & closer and a third damper member lies on the ninth side surface.  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to relocate the first locker & closer, the second locker & closer and the third locker & closer, and the first and the second damper members such that the first locker & closer disposed on the third side surface and the second locker & closer disposed on the sixth side surface and the first damper member disposed on the third side surface and the second damper member disposed on the sixth side surface, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). The modification would bring the magnets (or locker and closer) closer to each other and provide stronger force of attraction between the magnets, and also brings the similar 
 Further, it  would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to add a third damper member on the ninth side surface, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977). The modification provides damping effect to the third housing and prevent the flexible display disposed on the second housing.
	
Regarding claim 15, Fujimoto in view of Wang (relied on Fujimoto, fig. 2A-2B) discloses the third locker & closer (6) is disposed at a location that is symmetrical to the second damper member (5N of 34A) with reference to the second hinge structure (4).
Fujimoto in view of Wang does not explicitly disclose the third damper member is disposed at a location that is symmetrical to the second locker & closer with reference to the second hinge structure.
It  would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to add a third damper member, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977). The modification provides damping effect to the third housing and prevent the flexible display disposed on the second housing.
Further, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to arrange the third damping member at a location that is symmetrical to the second locker & closer with reference to the second In re Japikse, 86 USPQ 70 (CCPA 1950). The modification excludes the addition of another dampers in the second housing.   
Regarding claim 16, Fujimoto (figs 1-7B) discloses a foldable electronic device comprising: a foldable housing (34A and 34B) comprising a hinge structure (34C), a first housing structure (32 that lies in the second support part 34B) connected to the hinge structure, and a second housing structure (32 that lies in the first support part 34A) connected to the hinge structure and configured to be foldable with the first housing structure about the hinge structure (figs.1, 7a-7B); a flexible display (31) disposed to be adjacent to one surface of the foldable housing so as to be viewed from the outside through at least one surface of the foldable housing (fig. 7A-7B); a first damper member disposed at a location that is farther than the locker & closer with reference to the hinge structure in an interior of the first housing structure, the first damper member (magnets 5 that lies closer to the second side surface of 32 of the second support part 34B away from the hinge 34C) comprising a magnetic substance (5 is a magnet); and a second damper member  (magnets 5 that lies closer to the fifth side surface of 32 of the first support part 34A away from the hinge 34C) disposed at a location that is symmetrical to the first damper member with reference to the hinge structure (34C) in an interior of the second housing structure (32), the second damper member comprising a magnetic substance such that a repulsive force is applied when being adjacent to the first damper member (figs. 17B, Par. [0133]).  
Fujimoto does not explicitly disclose a locker & closer disposed adjacent to the hinge structure, and configured such that the foldable housing maintains: an unfolding 
Wang (fig. 6) teaches a locker & closer (250 or 251 and 252) disposed adjacent to a hinge structure ( hinge structure that folds the first and the second housing 211 and 212  and covered by shaft 213) and configured such that a foldable housing (211 and 212) maintains: an unfolding status against an external force of a first threshold external force or less, or a folding status when an external force of a second threshold external force is applied or a folding angle between the first housing structure and the second housing structure is smaller than a specific angle (Par. [0057], [0059], [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the foldable electronic device of Fujimoto to incorporate a locker and closer disposed adjacent to the hinge structure that maintain a folding angle between the first housing structure and the second housing structure is smaller than a specific angle as taught by Wang because such modification helps to maintain the foldable device in folded states whenever the device is not use.
Regarding claim 17, Fujimoto in view of Wang (relied on Wang, fig. 6) discloses wherein the locker & closer comprises: a first locker & closer (251) disposed in the interior of the first housing structure (211); and a second locker & closer (252) disposed at a location that is symmetrical to the first locker & closer (251) with reference to the hinge structure (213) in the interior of the second housing structure (212) (Par. [0057], [0060], fig. 6).  
.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto in view of Wang as applied to claim 11, and in further view of Park et al. (US 20150378397; “Park” hereinafter).
Regarding claim 12, Fujimoto in view of Wang discloses the foldable device as claimed in claim 11.
However, Fujimoto in view of Wang does not explicitly disclose wherein each of the plurality of first damper members and each of the plurality of second damper members further comprises a shield member surrounding at least a portion of the first damper member and the second damper member.  
Park (figs 22-23) teaches a magnet (91a) at least partially surrounded by shield member (91b) (fig. 23).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the foldable device of Fujimoto in view of Wang to incorporate a shield member at least partially surrounding the damper member or magnets as suggested by Park because such modification prevent the .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto in view of Yang et al. (US 20190320048; “Yang” hereinafter).
Regarding claim 19, Fujimoto disclose a foldable electronic device comprising: a foldable housing comprising a first hinge structure (34C) having a first axis of rotation, a second hinge structure (4) having a second axis of rotation that is parallel to the first axis of rotation, a first housing structure (32 that disposed in the second support part 34B), a second housing structure (32 that lies in the first support part 34A) configured to be foldable with the first housing structure about the first hinge structure (34C0 (figs 1-7B), and a third housing structure (22) configured to be foldable with the second housing structure about the second hinge structure (4), wherein: the first housing structure includes a first surface (inner surface of 32 that supports the second display region 31B of the flexible display 31, fig. 1, 7A) facing a first direction, a second surface  (outer surface of 32 that is opposite to the inner surface) facing a second direction that is opposite to the first direction, a first side surface (inner end surface of 32 that is connected to 34C) connected to the first hinge structure (34C) and being parallel to the first axis of rotation of the first hinge structure (34C), a second side surface (outer edge surface of 32 that is facing opposite to the first side surface, fig. 1) facing a direction that is opposite to the first side surface, and a third side surface (a lateral edge surface that connects the inner edge/first side surface and outer edge/second side surface of the core 32) that is perpendicular to the first axis of rotation of the first hinge structure, the 
	Fujimoto does not explicitly disclose the flexible display extending from the first surface of the first housing structure to the third surface of the second housing structure and the fifth surface of the third housing structure
Yang (fig. 2A) teaches a flexible display (230) extending from a first surface of a first housing structure (211) to a third surface of a second housing structure (212) and a fifth surface of a third housing structure (213).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the foldable electronic device of Fujimoto .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto in view of Yang as applied to claim 19 , and further view of Wang.
Regarding claim 20, Fujimoto in view of Yang (relied on Fujimoto, figs 1-7B) discloses a repulsive force is generated when the third magnetic substance (5N) and the fourth magnetic substance (5N) are adjacent to each other (Par. [0133]).
Fujimoto in view of Yang does not explicitly disclose wherein: the first magnetic substance and the second magnetic substance function as a locker & closer and are configured such that the foldable housing maintains: an unfolding status against an external force of a first threshold external force or less, or a folding status when an external force of a second threshold external force is applied or a folding angle between the first housing structure and the second housing structure is smaller than a specific angle; the fourth magnetic substance and the fifth magnetic substance function as a locker & closer are configured such that the foldable housing maintains: an unfolding status against an external force of a first threshold external force or less, or a folding status when an external force of a second threshold external force is applied or a folding angle between the second housing structure and the third housing structure is smaller than a specific angle; and a repulsive force is generated when the second magnetic substance and the sixth magnetic substance are adjacent to each other.  

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the foldable electronic device of Fujimoto to incorporate a locker and closer disposed adjacent to the hinge structure that maintain a folding angle between the first housing structure and the second housing structure or second housing structure and a third housing structure, smaller than a specific angle as taught by Wang because such modification helps to maintain the foldable device in folded states whenever the device is not use.
Further, Wang (Wang’s alternative embodiment, fig. 8) teaches a repulsive force is generated when a second magnetic substance (242) and a sixth magnetic substance (241) are adjacent to each other (north pole of 242 would face north pole of 241 when the foldable device folds).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the foldable device of Fujimoto in view of Yang and Wang’s preferred embodiment to incorporate the second magnetic substance and the sixth magnetic substance having similar poles facing each other as taught by Wang’s alternative embodiment because such modification provides damping effects .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 8:30 am-5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/S.S/Examiner, Art Unit 2841                                                                                                                                                                                                        

/HUNG S. BUI/Acting Patent Examiner, 2841/2800